Title: To Alexander Hamilton from Caleb Swan, 26 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton October 26 1799.
          
          In the settlement of the account for the pay and emoluments of Mr Howe your Secretary, I find there will be an exception made to that part of the voucher which charges  forage for him as a Captain of dragoons, unless it is explained by you in writing, as you explained it verbally to me at the time of Settlement. to wit—That your secretary must be supposed in the nature of the case to require the use of an horse, and was therefore to be considered as to his emoluments as a Captain of dragoons, for the purpose of obtaining the allowance of forage money to a Captain of that Corps.
          I shall be obliged if you will please to give me a letter to that effect, to file with the account.
          I have the honor to be Sir Your mo obt Servt
          
            C:   Swan PM Genl
          
          Majr General Alexander Hamilton
        